DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/21 has been entered.
 	This office action is responsive to the amendment accompanying the foregoing RCE. The applicant’s amendment has overcome the rejections under Section 102. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present claims are again non-finally rejected over new grounds of rejection as composed infra on the written record: 

Election/Restrictions and Claim Disposition
Claims 1-4, 6-7 and 21-22 are under immediate examination. Claims 23-34 have been previously withdrawn. 
Applicant’s election of 1-4, 6-7 and 21-22 (by constructive election by original presentation) in the reply filed on 01/29/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). In addition, applicant’s sole and all the limitations of an allowable/base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al 2007/0141418 in view of Onuma et al 2017/0250418.
As to claim 1:
Ota et al disclose that it is known in the art to make a fuel cell control device including control unit/controller 80 including a control computer system which controls the operation of each part of a fuel cell system in accordance with a control program, and which is constituted by a commonly known and available system (thus, it implicitly includes a memory and processor configured to execute instructions) (0033; 0028; FIGURE 1), wherein the control unit/controller 80 receives signals from temperature sensors T and pressure sensors P installed on each flow path to adjust the rate of revolution/speed of a circulation pump/blower 55 and the air compressor 74, and controls the opening/closing and degree of the opening of each valve in accordance with the cell operating state (0034; 0028; FIGURE 1). In Ota et al, there is a fuel gas FIGURE 1); and there is also a fuel gas supply device 42 can be a high pressure hydrogen tank, a hydrogen absorption alloy, a reformer or similar (taken to represent applicant’s hydrogen generator) (0027; FIGURE 1). Ota et al disclose that on the basis of the control by control unit/controller 80, the circulation pump 55 compresses the fuel offgas that loses pressure when passing the anode gas channel 25 to a suitable gas pressure (i.e., the controlled pressure). Since the present claims fail to define the specific structural arrangement and spatial orientation of the blower, the anode loop and any respective pressure valve (for adjusting pressure), it is deemed that the teachings of Ota et al are sufficient to satisfy applicant’s broadly claimed invention. Further, the language “receive a pressure” does not provide any specific structural and/or functional condition or requisite. 

    PNG
    media_image1.png
    703
    582
    media_image1.png
    Greyscale
             
    PNG
    media_image2.png
    542
    565
    media_image2.png
    Greyscale

As to claims 2-4:
Generally speaking, Ota et al disclose that control unit/controller 80 determines whether the disclosed parameters (i.e., pressure and temperature, see 0033) measured for each specific component exceeds the specific threshold value m or not (stopping conditions) (0042). Thus, in this case, it is deemed that the teachings of Ota et al readily envision determining whether the pressure and the temperature in the fuel cell system, anode flow path and/or each specific fuel cell component exceeds or falls below a threshold pressure or temperature so that the control unit/controller 80 is capable of modifying, changing, adjusting or regulating in response to the measured/sensed pressure/temperature. Further, In this case, the controller/control unit 80 including the computer control system (0033) is configured/programmed to control, modify, change, regulate when a pressure and/or a temperature is greater than or lower than a predetermined threshold upon detection (via respective temperature/pressure sensors). Thus, the controller/control unit 80 controls, regulates, changes or modifies pressure and/or temperature according to the fuel cell operating conditions. Thus, the disclosed controller/control unit is configured to or programmed to control/regulate/change/modify the foregoing fuel cell operating parameters or variables, thereby, providing such specific functionality, and inherently having an associated memory which is capable of obtaining/comparing/acquiring information from the fuel cell. Additionally, the controller/control unit can be programmed to control any other fuel cell variable/parameter which could be measured, sensed or detected by the features installed in the disclosed fuel cell. Note that MANNER OF OPERATING THE DEVICE (i.e. the claimed controlling device/apparatus) DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART A claim containing a "recitation with respect to the manner in which a claimed apparatus (i.e. the claimed controlling apparatus/device) is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus (i.e. the controlling apparatus/device of the prior art) teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Note that the prior art device also anticipates the specific functionality and/or process/steps of controlling/operating the fuel cell system. Further, when the prior art device, product or article is the same as a device described in the specification for carrying out the claimed method (in this case, functionality), it can be assumed the device will inherently perform the claimed process (functionality). In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02 Process Claims. 
As to claims 6-7:
Ota et al disclose the control unit/controller 80 received signals from temperature sensors T throughout the fuel cell system (0034; see FIGURE 1), i.e., different cooling mechanisms such as the water temperature of the fuel cell 20 (0025; 0039); and directly measures temperature of specific components that contain moisture from among the components within the fuel cell system (0040; 0046). Ota et al disclose the cooling system including cooling path 31 that circulates water, a temperature sensor 32, a radiator/heat exchanger 33, valve 34 that adjust flow rates of cooling water flowing into the radiator, a pump 35 that pressurizes and circulate water, and a temperature sensor 36 that measures temperature of the cooling water supplied thereo (0025). Ota et al disclose that control unit/controller 80 determines whether the temperature measured for each specific component exceeds the specific threshold value m or not (stopping conditions) (0042). Thus, the teachings of Ota et al readily envision control unit/controller 80 controlling all cooling mechanism of the fuel cell system including within the fuel cell unit as well as the hydrogen generator which supply gas through line 41 having installed therein temperature sensors such as temperature sensor at 46 and adjacent thereto (see FIGURE 1). 

    PNG
    media_image3.png
    666
    543
    media_image3.png
    Greyscale


As to claim 1:
In this respect, Onuma et al disclose a fuel cell system 100 including a fuel cell, a controller 8, and a reformer (hydrogen generator) to generate a hydrogen-containing gas, a reforming material supply unit configured to supply at least one of reforming water and reforming air, to the reformer wherein the controller causes the electric power generation raw material supply unit and the reforming material supply unit to intermittently supply the electric power generation raw material and at least one of the water and the air to the reformer, causes to perform an ignition operation (Abstract; 0009; 0042; 0044-0045; 0064) which is supplied to the anode (0045). 
In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to use the hydrogen generator generating hydrogen in response to receiving the hydrogen containing water of Onuma et al in the fuel cell system of Ota et al as Onuma et al teach that by adding/controlling the amount of water added to the reformer (hydrogen generator) and the fuel cell anode deteriorating durability of the anode material and catalyst material is significantly prevented, thereby providing a fuel cell system capable of safely stopping its operation while preventing its durability from deteriorating. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 
 

Claims 1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida 2008/0166611 in view of Onuma et al 2017/0250418.
As to claim 1:
Yoshida discloses that it is known in the art to make a fuel cell control device including control unit/controller 50 (0025; 0026-0027; 0030-0035; 0042; FIGURES 1-2) controlling the anode pressure in the fuel cell anode side through fuel supply path 74 including pressure sensor P5 detecting anode inlet pressure and controlling the hydrogen pump/blower H50 to provide fuel gas/hydrogen to the anode via the hydrogen pump/blower H50 (0036-0037; 0031; 0026-0027; 0030-0035; 0042; FIGURES 1-2). It bears noting that the control unit/controller 50 of Yoshida implicitly includes a memory and processor configured to execute instructions. Since the present claims fail to define the specific structural arrangement and spatial orientation of the blower, the anode loop and any respective pressure valve (for adjusting pressure), it is deemed that the teachings of Yoshida are sufficient to satisfy applicant’s broadly claimed invention. Further, the language “receive a pressure” does not provide any specific structural and/or functional condition or requisite.

    PNG
    media_image4.png
    462
    859
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    855
    596
    media_image5.png
    Greyscale

Note that MANNER OF OPERATING THE DEVICE (i.e. the claimed controlling device/apparatus) DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART A claim containing a "recitation with respect to the manner in which a claimed apparatus (i.e. the claimed controlling apparatus/device) is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus (i.e. the controlling apparatus/device of the prior art) teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Note that the prior art device also anticipates the specific functionality and/or process/steps of controlling/operating the fuel cell system. Further, when the prior art device, product or article is the same as a device described in the specification for carrying out the claimed method (in this case, functionality), it can be assumed the device will inherently perform the claimed process (functionality). In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02 Process Claims. 
As to claim 22:
In Yoshida there are a first/primary path/passage and a secondary path/passage that provide/feed hydrogen to the fuel cell anode using the anode loop (see FIGURE 1). In particular, enlarged portion, region or segment of Figure 1, infra, illustrates the first/primary and secondary paths/passages in the anode loop which provides or supplies hydrogen thereto. 

    PNG
    media_image6.png
    262
    661
    media_image6.png
    Greyscale
              
    PNG
    media_image7.png
    181
    358
    media_image7.png
    Greyscale

Yoshida discloses a controller/controlling unit for a fuel cell according to the foregoing description. However, the preceding reference does not expressly disclose the hydrogen generator generating hydrogen in response to receiving the hydrogen containing water. 
As to claim 1:
In this respect, Onuma et al disclose a fuel cell system 100 including a fuel cell, a controller 8, and a reformer (hydrogen generator) to generate a hydrogen-containing gas, a reforming material supply unit configured to supply at least one of reforming water and reforming air, to the reformer wherein the controller causes the electric power generation raw material supply unit and the reforming material supply unit to intermittently supply the electric power generation raw material and at least one of the water and the air to the reformer, causes to perform an ignition operation (Abstract; 0009; 0042; 0044-0045; 0064) which is supplied to the anode (0045). 
In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to use the hydrogen generator generating hydrogen in response to receiving the hydrogen containing water of Onuma et al in the fuel cell system of Yoshida as Onuma et al teach that by adding/controlling the amount of water added to the reformer (hydrogen generator) and the fuel cell anode deteriorating durability of the anode material and catalyst material is significantly prevented, thereby providing a fuel cell system capable of safely stopping its operation while preventing its durability from deteriorating. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over: (a) Ota et al 2007/0141418 in view of Onuma et al 2017/0250418, or (b) Yoshida 2008/0166611 in view of Onuma et al 2017/0250418 as applied to claim 1 above, and further in view of Cunningham et al 2018/0115002.
Ota et al, Yoshida and Onuma et al are all applied, argued and incorporated herein for the reasons expressed supra. However, the preceding prior art does not expressly disclose the anode loop recirculating hydrogen back to the hydrogen generator. 
As to claim 22:
In this respect, Cunningham et al disclose that it is known in the art to make a fuel cell system including a controller/control unit (see Abstract) wherein hydrogen generated in the hydrogen generator/fuel processor is recirculated back to the hydrogen generator/fuel processor, i.e., fuel cell system 100 comprises one or more anode exhaust recycle lines (i.e., which are divided /diverted/split from anode exhaust line 108: p0036) so that a portion of the anode 0051; Figure 1).

    PNG
    media_image8.png
    544
    763
    media_image8.png
    Greyscale

In view of the above, it would have been within the ambit of a skilled artisan prior to the effective filing date of the claimed invention to incorporate the anode loop recirculating hydrogen back to the hydrogen generator of Cunningham et al into the fuel cell power generator system/controller of Ota et al, Yoshida and Onuma et al, as instantly combined, because Cunningham et al teach that such structural arrangement (i.e., anode loop recirculating hydrogen back to the hydrogen generator) may provide a better balance for system performance and durability than supplying the fuel cell stack with either reformate and unreformed fuel alone so long as the ratio of the reformed and unreformed fuel and the anode exhaust/offgas be precisely controlled to avoid large temperature gradient across the fuel cell stack and/or the formation of carbon leading to reduced life. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Response to Arguments
Applicant’s arguments with respect to the foregoing claims have been considered but are moot in view of the new grounds of rejection, and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although believed unnecessary due to the new grounds of rejection, the examiner desires to briefly state in response to applicant's argument about the hydrogen generator per se, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the teachings of Onuma et al directly envision the use of a hydrogen generator (reformer) being supplied with reforming water from the reforming material supply unit and which is operated in response, in part, to the water supplied thereto and the hydrogen-containing water which is provided to the fuel cell anode.    Thus, applicant is kindly reminded that the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727